Citation Nr: 0939988	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1948 to October 1949 and from September 1950 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the Veteran's claims.

In a May 2007 decision, the Board denied the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  In May 
2008, the Veteran's representative and representatives of the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated June 2008 granted the motion, vacated the 
Board's May 2007 decision, and remanded the case to the 
Board.

In February 2009, the Board remanded the Veteran's bilateral 
hearing loss and tinnitus claims for further development.  
The VA Appeals Management Center (AMC) continued the previous 
denials in a June 2009 supplemental statement of the case 
(SSOC).  The Veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran did 
not participate in combat.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service.
3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus, which he contends are 
due to his military service.  As the outcome as to both 
issues involves the application of similar law to similar 
facts, the Board will address the issues together in the 
interest of economy.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be 
analyzed and a decision rendered.

Stegall concerns

In February 2009, the Board remanded the case to the AOJ in 
order for the Veteran to be afforded a new VA examination, to 
include a medical nexus opinion, as to his hearing loss and 
tinnitus claims.  The Veteran's claims were then to be 
readjudicated.  

The record shows that the Veteran was provided with a VA 
examination in March 2009.  The examiner provided a medical 
nexus opinion as to both claims in the VA examination report.  
The Veteran's claims were subsequently readjudicated in a 
June 2009 SSOC.  

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Joint Motion for Remand

As was described in the Introduction, this case was remanded 
by the Court upon the filing of a Joint Motion for Remand in 
May 2008.  The Board wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis of 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus has been undertaken with 
that obligation in mind.  

The parties to the May 2008 Joint Motion found that the Board 
erred in that it did not make a determination as to either 
the competency or credibility of the Veteran's testimony 
concerning in-service onset of hearing loss and tinnitus.  A 
specific discussion of the Veteran's competency and 
credibility to identify the in-service symptoms will be set 
forth in the Board's analysis below.

The parties also found that VA's duty to assist had not been 
satisfied and that a remand was required in order to obtain 
an additional medical nexus opinion.  As indicated above, the 
Veteran was afforded a new VA examination in March 2009 in 
compliance with the Joint Motion.  

The Board recognizes that in the May 2008 Joint Motion the 
parties stated that "VA should procure a medical opinion 
with respect to whether it is more likely than not that [the 
Veteran's] hearing loss and tinnitus was a result of 
service."  See the Joint Motion, page 2.  [Emphasis as in 
the original].  As was discussed in the February 2009 Board 
remand, the standard of "more likely than not" propounded 
in the Joint Motion is contrary to the statutory standard.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102 (2009) 
[when there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant].  Moreover, the "more likely 
than not" standard emphasized by the parties to the Joint 
Motion has been specifically rejected by the Court in a 
precedential decision.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) [to deny a claim on its merits, the 
preponderance of the evidence must be against the claim].  

The new March 2009 VA medical opinion complies with the 
statutory standard of "as likely as not" and will be 
discussed in the Board's analysis below.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated October 
2003.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the October 2003 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as medical 
records, employment records, or records from other Federal 
agencies.  With respect to private treatment records, the 
letter informed the Veteran that VA would make reasonable 
efforts to request such records.  The letter also notified 
the Veteran that he would be afforded a VA examination if 
necessary to make a decision on his claims.

The October 2003 VCAA letter emphasized:  "[y]ou must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The Board also notes that the Veteran was informed in the 
October 2003 letter that he should send "any or all" 
medical treatment records, statements of persons who may know 
his disability, physical examination reports, and other 
evidence that may support his claims.  In essence, the 
Veteran was asked to "give us everything you've got" in 
compliance with the provision formerly contained in 38 C.F.R. 
§ 3.159(b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 38 C.F.R. 
§ 3.159 was recently revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claims, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's claimed disabilities.  In other 
words, any lack advisement as to those two elements is 
meaningless because disability ratings and effective dates 
were not assigned.  Because as discussed below the Board is 
denying the Veteran's claims, elements 
(4) and (5) remain moot.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
Veteran's statements, service treatment records, service 
personnel records, a lay statement, and VA and private 
treatment records.  

The Veteran was most recently afforded a VA audiological 
examination in March 2009.  The March 2009 VA examination 
report reflects that the examiner interviewed and examined 
the Veteran, reviewed his past medical history, including his 
service treatment records, documented his current medical 
conditions, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the VA medical examination 
report is adequate for evaluation purposes.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  As indicated above, the 
March 2009 VA examiner's medical nexus opinion complies with 
the established statutory standard.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102 (2009); Cf. Alemany, supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
issues has been consistent with said provisions.


The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2009).  The Veteran has retained the 
services of a representative.  He declined the option of 
testifying at a personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137 
(West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels), over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus, which he contends are 
due to his active military service.  See, e.g., the Veteran's 
statement dated November 2003.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence or aggravation of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With regard to Hickson element (1), it is undisputed that the 
Veteran is currently diagnosed with bilateral sensorineural 
hearing loss and tinnitus.  See the VA examination reports 
dated December 2003 and March 2009.  As such, element (1) is 
satisfied with respect to both claims.

With respect to Hickson element (2), in-service disease or 
injury, the Board preliminarily notes that the record does 
not indicate that the Veteran participated in combat with the 
enemy, nor does he so contend.  As such, the combat 
presumption contained in 38 U.S.C.A. § 1154(b) (West 2002) is 
not for application. 

A review of the Veteran's service treatment records reveals 
no evidence that the Veteran complained of or was treated for 
hearing loss or tinnitus at any time during his military 
service.  Audiological testing conducted upon the Veteran's 
separation from service in October 1949 and October 1951 
demonstrated normal hearing.  Further, the record does not 
reflect medical evidence showing any manifestations of 
hearing loss during the one-year presumptive period after 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).  Indeed, the first documented complaint of hearing 
loss or tinnitus was in the December 2003 VA examination, 
over fifty years after the Veteran's release from active 
duty.  

The Board has considered the suggestion of the Veteran's 
representative that the audiological testing conducted in 
conjunction with the October 1949 and October 1951 separation 
examinations as well as the September 1950 entrance 
examination, which did not identify any hearing loss, was 
inaccurate due to the use of whispered voice testing.  See 
the Appellant's brief dated December 2007.  

The possible inadequacies of this audiological testing was 
specifically noted by the March 2009 VA examiner, who stated, 
"his hearing was not examined properly".
  
The Board emphasizes, however, that even if the service 
enlistment and separation examinations were not up to modern 
standards; this creates no presumption in favor of the 
Veteran [i.e., that hearing loss and/or tinnitus existed at 
the time of separation].  The Board is obligated to make 
findings of fact based on the entire record.  In this case, 
the evidence of record indicates that hearing loss and 
tinnitus were not in fact diagnosed until many decades after 
service.  Crucially, the March 2009 VA examiner did not 
indicate that hearing loss or tinnitus existed in service, 
and he went on to render negative nexus opinions as to both 
claims.

The Veteran asserts that he suffered from acoustic trauma 
during his military service and has since experienced hearing 
loss and tinnitus as result.  Specifically, the Veteran 
stated that in November 1948, while training recruits to 
qualify on the rifle range, a recruit fired his rifle when 
the barrel was inches from the Veteran's head.  The Veteran 
stated that he was taken to the dispensary and could not hear 
for days afterwards, and that he thereafter experienced 
reduced hearing acuity and tinnitus which have continued to 
this day.  See the Veteran's statements dated March 2005 and 
April 2009.

There is no objective evidence of this alleged basic training 
incident.  After a thorough review of the Veteran's service 
treatment records, the Board finds that there is no 
indication that the Veteran complained of or was treated for 
any ear injury, hearing loss, or tinnitus during his military 
service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].  

The Board adds that there is a statutory presumption of 
soundness on enlistment, which includes the Veteran's second 
period of service which started in September 1950.  See 
38 U.S.C.A. § 1111 (West 2002).  Therefore, as a matter of 
law as well as fact, the Veteran was in sound condition in 
September 1950.  He has not described any acoustic trauma 
during his second period of service.

The Board finds the Veteran's recent statements as to an 
alleged in-service acoustic injury and subsequent hearing 
loss and tinnitus to be lacking in credibility and  probative 
value in light of the Veteran's entire medical history, which 
shows no such problems in service or for fifty years 
thereafter.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  It appears that the 
Veteran did not mention any in-service acoustic injury or any 
resulting hearing loss and tinnitus until October 2003, over 
fifty years after his military service.  This is utterly 
inconsistent with his current story, which was that the 
purported acoustic trauma in 1948 led to medical treatment 
and deafness for days afterwards. 
  
Critically, in December 1949, between his two periods of 
enlistment, the Veteran filed a claim of entitlement to 
service connection for a left shoulder disability.  He filed 
the same claim in July 1953, after his second period of 
service.  Significantly, the Veteran made no mention of 
acoustic trauma or any resulting hearing disabilities in 
conjunction with either of these claims.  

Further, the Veteran was afforded a VA examination in April 
1950, which did not document any complaint of hearing loss or 
tinnitus.  The Veteran submitted VA treatment records dated 
July 1953 to September 1953, which also did not indicate any 
contemporaneous contentions by the Veteran that he was 
experiencing hearing loss or tinnitus.  Also of record is VA 
treatment records dated in 1981 and from 2001 to 2002.  These 
records are also pertinently absent any complaint of or 
treatment for hearing loss or tinnitus.  

It strains credulity to the breaking point that if the 
Veteran had in fact sustained an acoustic injury which 
according to him rendered him deaf for several days, he would 
not have mentioned it at any point until fifty years later.  
Clearly, he was aware of the availability of VA benefits as 
early as 1949.  

The Veteran has submitted a lay statement from W.R.M. dated 
February 2007 in support of his claim.  In his statement, 
W.R.M. indicates that he attended to basic training with the 
Veteran.  W.R.M. then reiterates the Veteran's contentions. 
The Board notes that the statement from W.R.M. was dated more 
than fifty-five years after the alleged incident occurred.  
Of interest, W.R.M. does not indicate that he specifically 
witnessed the rifle range incident or that he knew at the 
time that the Veteran had been sent to the dispensary.  It is 
surprising, to say the least, that W.R.M. would have 
remembered such a trivial (to him) incident without 
prompting.  In any event, the statement of W.R.M. is 
completely inconsistent with the objective evidence of 
record, which demonstrates that the Veteran did not seek 
treatment for an acoustic injury in service.  Accordingly, 
the Board finds the statement of W.R.M. to be of little 
probative value.

The Board recognizes the Veteran's contentions that he 
experienced temporary hearing loss and ringing in the ears 
following the alleged basic training acoustic trauma.  As a 
lay person, the Veteran is competent to testify to observable 
symptoms such as problems with hearing and ringing in the 
ears.  See Washington v. Nicholson, 21 Vet. App. 191, 195 
(2007) [holding that, "[a]s a layperson, an appellant is 
competent to provide information regarding visible, or 
otherwise observable symptoms of disability]; see also Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, the Board finds that the Veteran's 
statements concerning in-service symptomatology are not 
credible and are therefore entitled to no weight of probative 
value.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. 
Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 
204 (1992).  

In short, there is no objective evidence that the Veteran 
experienced acoustic trauma in service, and such negative 
evidence outweighs the Veteran's recent self-serving 
statements to the contrary, which have been made in 
connection with his claim for monetary benefits from VA.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Accordingly, Hickson element (2) is not met.  The Veteran's 
claims fail on this basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

The Board has carefully evaluated the evidence and, for 
reasons stated immediately below, finds that a preponderance 
of the competent medical evidence of record supports a 
conclusion that the Veteran's currently diagnosed bilateral 
hearing loss and tinnitus are not related to his military 
service.  

There are of record conflicting medical opinions.  In 
analyzing the evidence, the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Rather, in evaluating the probative value of 
competent medical evidence, the Court has stated in pertinent 
part:  

"The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches...As is true with any piece of evidence, 
the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator..."  

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

There are two medical opinions of record which relate the 
Veteran's hearing loss and tinnitus to his military service.  
Specifically, in a January 2005 letter, Dr. D.K.B. stated, 
"I reviewed [the Veterans'] service medical records and I 
believe it is as likely as not that his hearing loss and 
tinnitus is connected to acoustic trauma from firearm and 
artillery exposure during his military service."  Similarly, 
in a February 2005 statement, Dr. M.F.H. noted the Veteran's 
report of in-service acoustic trauma and concluded, "[y]es, 
it is true that at age 74, presbycusis is a problem, but by 
history, his ringing and hearing loss all began with that 
training incident in the Army in 1948."

The Board finds the opinions of Dr. D.K.B. and M.F.H. to be 
of little probative value, as they seem to rely solely upon 
the Veteran's unsubstantiated self-report of in-service 
acoustic trauma and resulting hearing loss and tinnitus.  
See Swann v. Brown, 5 Vet. Appl. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [noting that the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be 
inaccurate.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the Veteran.  

In this case, it is clear that Dr. D.K.B. and Dr. M.F.H. were 
rendering medical opinions based on no clinical or other 
objective evidence; indeed, neither physician addressed the 
fact that the Veteran was not diagnosed with or treated for 
hearing loss and tinnitus for more than fifty years after his 
military discharge.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the physician to provide 
a basis for his/her opinion goes to the weight or credibility 
of the evidence].  

On the other hand, the Board attaches great weight of 
probative value to the March 2009 VA medical opinion.  
Specifically, after examining the Veteran, reviewing his 
service treatment records and his complete medical history, 
the VA examiner concluded that the Veteran's hearing loss and 
tinnitus are "less likely as not (less than 50/50 
probability) caused by or a result of acoustic trauma."  The 
examiner explained that "[h]is exposure to high risk noise 
in the service was not combat related.  It was his contention 
that rifle fire discharged unusually close to his ears on the 
firing range . . . A complete review of his [claims] file did 
not discover such evidence.  His discharge medical physical 
did not reveal any complaints of hearing loss and /or 
tinnitus."

The March 2009 VA medical opinion appears to be consistent 
with the Veteran's objective medical history, which has been 
discussed above.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
medical statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to 
support his opinion."].  Further, the VA medical opinion 
appears to have been based on thorough review of the record, 
including the Veteran's comprehensive treatment records, as 
well as thoughtful analysis of the Veteran's entire history 
and current medical conditions.

To the extent that the Veteran and his representative contend 
that his current hearing loss and/or tinnitus are related to 
his military service, it is now well-established that lay 
persons without medical training, such as the Veteran and his 
representative, are not competent to comment on medical 
matters such as date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2009) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements of the Veteran and his representative offered in 
support of his claims are not competent medical evidence and 
do not serve to establish a medical nexus.

In short, the Board finds that the medical evidence in favor 
of the Veteran's claims is outweighed by the competent 
medical evidence against, specifically the March 2009 VA 
examination report.

As indicated above, the Veteran contends that he has had 
hearing loss and tinnitus on a continuous basis since 
service.  See, e.g., the Veteran's statement dated November 
2003.  The Board is of course aware of the provisions of 38 
C.F.R. 
§ 3.303(b), discussed in the law and regulations section 
above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the 
Court noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, the lack of evidence of treatment may bear upon 
the credibility of the evidence of continuity.

As discussed above, the Board acknowledges that the Veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms such as reduced hearing and ringing in his 
ears.  See, e.g., Layno, supra.  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Buchannan, supra; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  The Veteran is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu, 
supra.  Moreover, as indicated above, the Board does not find 
the Veteran's statements concerning continuing symptomatology 
to be credible in light of the utterly negative objective 
evidence for a half century after service.  The fact that the 
clinical evidence record does not provide support for the 
Veteran's contentions that he experienced continuous hearing 
loss and tinnitus since service is highly probative evidence 
against the claims.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].

The Board again observes the curious disconnect between the 
Veteran's recent statements, to the effect that he had 
hearing loss and tinnitus since the rifle range incident in 
1948, and the fact that he filed claims for service 
connection in 1949 and 1953 in which such problems were not 
mentioned.  As has been discussed above under such 
circumstances the Board finds the Veteran's recent statements 
to be lacking in credibility. 

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case. Continuity of symptomatology after service is therefore 
not demonstrated.

Accordingly, Hickson element (3) is not met and the Veteran's 
claims also fail on this basis.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
hearing loss and tinnitus.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


